Name: Commission Regulation (EEC) No 1118/85 of 30 April 1985 fixing the rate of the additional aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 118/28 Official Journal of the European Communities 1 . 5 . 85 COMMISSION REGULATION (EEC) No 1118/85 of 30 April 1985 fixing the rate of the additional aid for dried fodder and Article 104 of the Act of Accession of Greece to the information at present available to the Commis ­ sion that the amount of the additional aid at present in force should be altered as shown in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 111 7/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1220/83 (2), and in particular Article 5 (3) thereof, Whereas the amount of the additional did referred to in Article 5 (3) of Regulation (EEC) No 1117/78 was fixed by Regulation (EEC) No 2232/84 (3), as last amended by Regulation (EEC) No 838/85 (4) ; Whereas, because of the delay in the fixing of the prices for the 1985/86 marketing year, this percentage and the guide price were fixed in Council Regulation (EEC) No 1072/85 (5) on the basis of the amounts applicable during the previous marketing year ; whereas, therefore, the amount of the aid should be applied only provisionally and will have to be confirmed or replaced as soon as the prices for the 1985/86 marketing year are known ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2232/84 HAS ADOPTED THIS REGULATION : Article 1 1 . The rate of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1 1 1 7/78 is fixed in the Annex to this Regulation. 2. The amount of the subsidy for May to December 1985 will, however, for dried fodder, be confirmed or replaced as from 1 May 1985 to take into account the guide price which is fixed for these products for the 1985/86 marketing year. Article 2 This Regulation shall enter into force on 1 May 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 April 1985. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 142, 30 . 5 . 1978 , p . 1 . O OJ No L 132, 21 . 5. 1983, p . 29 . (3) OJ No L 205, 1 . 8 . 1984, p. 27. 0 OJ No L 91 , 30. 3 . 1985, p. 35. (*) OJ No L 114, 27. 4. 1985, p. 5. 1 . 5 . 85 Official Journal of the European Communities No L 118/29 ANNEX to the Commission Regulation of 30 April 1985 fixing the rate of the additional aid for dried fodder Additional aid applicable from 1 May 1985 to dried fodder (ECU/ tonne) Dehydrated fodder ex 12.10 B Protein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Additional aid 66,317 0 33,159 0 Additional aid in case of advance fixing for the month of : \ (ECU/ tonne) June 1985 (') 76,701 38,351 July 1985 0 79,059 39,530 August 1985(')0 79,059 39,530 September 1985 (') (2) 76,594 38,297 October 1985 ( »)(2) 76,986 38,493 November 1985 (') (2) 75,152 37,576 December 1985 (') 0 75,152 37,576 January 1 986 (3) 0 0 February 1986 (3) 0 0 March 1986 (3) 0 0 (') Based on the Commission proposal concerning the guide price for dried fodder and the percentages referred to in Article 5 of Regulation (EEC) No 1 1 17/78 for the 1985/86 marketing year and subject to a Council Decision. 0 Subject to the fixing of the threshold price for barley for the 1985/86 marketing year. (3) In accordance with Article 6 (b) of Regulation (EEC) No 1528/78 . i